 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDWebb Tractor and Equipment Company and InlandMachinery Co.andLodge No. 1123,InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 19-CA-3389February 19, 1970SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, BROWN, AND JENKINSORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Supplemental Order of the TrialExaminer, and hereby orders that the Respondent,InlandMachinery Co., Wenatchee, Washington, itsofficers,agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Supplemental Order.On September 11, 1967, the National LaborRelations Board issued a Decision and Order in thisproceeding,' finding that RespondentWebb TractorandEquipmentCompany had violated Section8(a)(1) of the National Labor Relations Act, asamended, and,interalia,orderingWebb to bargainwith Lodge No. 1123, International Association ofMachinists and Aerospace, Workers, AFL-CIO.Subsequent to the hearing in that proceeding,InlandMachinery Co. purchased Webb's WenatcheefacilitiesandCaterpillarfranchisebusiness.Thereafter,a controversy arose as to Inland'sresponsibilitytobargainwiththeUnion.OnSeptember 13, 1968, the Acting Regional DirectorforRegion 19 issued and served upon Webb andInland a notice of supplemental hearing for thepurpose of determining whether Inland became asuccessor toWebb, and whether Inland should berequired to bargain with the Union.Webb andInland filed answers thereto. On December 12 and13, 1968, a hearing was held before Trial ExaminerMaurice Alexandre. All parties were afforded fullopportunitytobeheard,toexamineandcross-examinewitnesses,and to adduce evidencebearing on the issues to be heard.On June Il, 1969, the Trial Examiner issued hisSupplementalDecision, finding that Inland is asuccessor toWebb and ordering it to bargain withtheUnion as set forth in the attached TrialExaminer'sSupplementalDecision.Thereafter,Respondent Inland filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered theSupplemental Decision and the entire record in thiscase, including the exceptions and brief,' and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.31167 NLRB No 46'Respondent Inland challenges the entirevalidity of the supplementalproceeding herein, and alleges that the Board is precludedfrom proceedingagainst it withouthaving made it a party tothe originalproceeding againstWebbWe find no merit in Inland's contentionsWe affirmtheTrialExaminer's findings and conclusions on those issues for the reasons hegives and upon the authorities he cites'The Board has also reviewed this case in the light of the SupremeCourt's opinioninN L R BvGissel PackingCompany.395 U S 575,and is satisfied that, in view of the nature and extent of the unfair laborpractices committed in this case,the purposes of the Act can best beeffectuated by the imposition of a bargaining order upon successor InlandTRIAL EXAMINER'S SUPPLEMENTALDECISIONMAURICE ALEXANDRE, Trial Examiner: On September11, 1967, the Board issued a Decision and Order in whichitfound, among other things, that Respondent WebbTractor& Equipment Company (hereafter called WebbTractor) had violated Section 8(a)(1) of the NationalLabor Relations Act, as amended; that certain objectionsto the election held among the employees comprising theappropriateunitatWebb Tractor's store-shop atWenatchee,Washington,weremeritorious; thatLodgeNo. 1123, International Association of Machinists andAerospaceWorkers,AFL-CIO (hereafter called theUnion), which lost the election, had a majority in the saiduniton the date of its request for recognition andbargaining;and thatWebb Tractor's actions weredesigned to undermine and destroy that majority andexhibited a complete rejection of the collective bargainingprinciple.Accordingly, the Board set aside the electionand orderedWebb Tractor and its "successors," uponrequest, to bargain with the Union as the exclusiverepresentative of the said appropriateunit.Webb Tractorand Equipment Co,167 NLRB No. 46.In its Decision and Order, the Board denied a motionto dismiss the complaint made by Webb Tractor, whichalleged that it had ceased to own or operate any businessin or near Wenatchee. In denying the motion, the Boardstated that the question whether Webb Tractor has goneout of business and the responsibility of any successoremployer "areissuesmore properly to be decided in thecompliance stage of this proceeding." On September 13,1968, the Acting Regional Director issued and serveduponWebb Tractor and on Inland Machinery Co(hereafter called Inland) a notice of supplemental hearingallegingthatInlandhadacquiredWebb Tractor'sWenatcheefacilityonFebruary1,1967,undercircumstances which charged Inland with notice of theunfair labor practice proceeding pending againstWebbTractor on the latter date; that Inland retained a majorityof the employees in the unit found to be appropriate; thatsince that time, Inland had continued without substantialchange the same business activities as Webb Tractor hadpreviously carried on at that location, that accordinglyInlandwas a successor to Webb Tractor and wasobligated to comply with the requirements of the Board's181 NLRB No. 39 WEBBTRACTOR AND EQUIPMENT COMPANY231Decision and Order of September 11, 1967; and thatneitherWebb Tractor nor Inland had complied with suchrequirements.Thereafter,Webb Tractor and Inland filed answers tothe said notice, and a supplemental hearing was heldbeforeme on December 12 and 13, 1968, at which timeWebb Tractor and Inland both appeared and wereafforded the opportunity to participate. At the close of thehearing, I requested the parties to furnish a stipulationregarding certain evidence which was not available at thetime. Such stipulation together with attachments bearingthe designation Exhibits A, B, and C were received onMay 28, 1969 and are hereby made a part of the recordhereinand identified as TE Exh. 1. The questionspresentedare (1) whether or not Inland became asuccessor toWebb Tractor under circumstances whichobligate it to comply with the requirements of the Board'sDecision and Order of September 11, 1967; (2) if so,whether or not the imposition of such an obligation wouldunlawfully deprive Inland of due process of law; and (3)whetherornotthesupplementalproceedingisprocedurally defective.Upon the entire record,'my observation of thewitnesses, and the briefs filed by the General Counsel andInland, I make the following:FINDINGS AND CONCLUSIONS'1.INLAND'S RESPONSIBILITYpurchaser does not work an unfair hardship upon him.When he substituted himself in place of the perpetratorof the unfair labor practices, he became the beneficiaryof the unremedied unfair labor practices. Also, hispotentialliabilityforremedying the unfair laborpractices is a matter which can be reflected in the pricehe pays for the business, or he may secure an indemnityclause in the sales contract which will indemnify him forliability arising from the seller's unfair labor practices.[Footnote omitted.]Conceding that Inland was a bona fide purchaser, theGeneral Counsel contends that underPerma Vinyl,itisnevertheless responsible for remedyingWebb Tractor'sunfair labor practices. Inland contends that it should notbe held responsible for several reasons: it is not asuccessor toWebb Tractor; the information it receivedprior to the time it began operations at the Wenatcheefacility formerly operated byWebb Tractor cannot bedeemed to constitute notice of the unfair labor practiceproceedings againstWebb Tractor; in any event, it will bedeprived of due process of law if it is required to complywith the Board's bargaining order against Webb Tractor;and the supplemental proceeding is procedurally defectiveand should be dismissed. These contentions are consideredimmediately below.A. The Successorship Issue1.The employing industrya.The evidenceInPerma Vinyl Corp,164 NLRB 968, enfd.sub nom.U S Pipe & Foundry Co. v NLRB ,398 F.2d 544(C.A 5), theBoardstated that...one who acquires and operates a business of anemployer found guilty of unfair labor practices inbasically unchanged form under circumstances whichcharge him with notice of unfair labor practice chargesagainst his predecessor should be held responsible forremedyinghispredecessor'sunlawfulconduct.[Footnote omitted.]In imposing this responsibility upon a bona tidepurchaser, we are not unmindful of the fact that he wasnot a party to the unfair labor practices and continuesto operate the business without any connection with hispredecessor. However, in balancing the equities involvedthere are other significant factors which must be takeninto account. Thus, "It is the employing industry that issought to be regulated and brought within the correctiveand remedial provisions of the Act in the interest ofindustrialpeace " [Footnote omitted.]When a newemployer is substituted in the employing industry therehas been no real change in the employing industryinsofar as the victims of past unfair labor practices areconcerned, or the need for remedying those unfair laborpractices.Appropriate steps must still be taken if theeffects of the unfair labor practices are to be erased andall employees reassured of their statutory rightsAnd itisthe sucessor who has taken over control of thebusiness who is generally in the best position to remedysuchunfair labor practicesmost effectively.Theimposition of this responsibility upon even the bona fide' Inland's unopposed motion to correct the transcript is granted'No issue of commerce is presentedThe noticeof supplemental hearingalleges, and Inland admitted and stipulatedto, factswhich,I find, establishthat it is an employer engaged in commerce and in operations affectingcommerce within the meaning of the ActPrior to February 1, 1967, Webb Tractor was afranchisedretailerofCaterpillarmachineryandequipment in the central part of the State of WashingtonIn addition, it also sold the John Deere and certain otherlines of machinery and equipment, sold parts therefor, andservicedand repaired all these items.Webb Tractoroperated through stores in four cities: Yakima, Pasco,Ellensburg andWenatchee. The Wenatchee store is theone involved in this proceeding.Webb Tractor'sheadquarters were at Yakima, where the main businessrecords were housed, although the Wenatchee store billedits customers directly. The supervisory hierarchy includedCompany PresidentWebb, a general sales manager, ageneral servicemanager, and a general parts manager.Each of the four stores had a store servicemanager, astore parts manager, and a store manager who also servedas the storesalesmanager.Webb, who was called as awitness by Inland, testified on direct examination thateach store was fairly autonomous, that the store serviceand partsmanagerswere under the supervision of thestoremanager, that the store manager was directlyresponsible toWebb, and that thegeneralservice andpartsmanagerswould also "check in" with the storemanager before conferring with the store parts or servicemanager. On cross-examination by the General Counsel,he testified that the store service and parts managers werealso responsible to the general service and parts managers,respectively, and that the storemanager wasresponsibletothegeneralsalesmanagerAccording to theuncontradicted testimony ofWebb, there was someinterchange of employees among the branch stores.Inthespringof 1966,Webb Tractor informedCaterpillarTractorCo. that it wished to relinquish itsfranchise.Caterpillar thereupon initiated a search for anew dealer; and in September of that year, it entered intonegotiations with Inland, which then held a Caterpillar 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDfranchise inOregon.'Caterpillar sent inland a letterindicating its intention to execute a franchise contract withthat company if it could satisfy certain financial and otherconditions.InlandthenbeganpreparationsforcommencingbusinessincentralWashington, and itsrepresentatives made several trips to that area and enteredinto negotiations withWebb Tractor respecting the rentalof some of its realty and the purchase of some of itsassets.As a result of these negotiations, Inland leasedmost of the land and buildings formerly used by WebbTractor in Yakima, Pasco,' and Wenatchee, purchasedsome of Webb Tractor's assets, and purchased fromCaterpillar Tractor certain machinery which the latter hadrepurchasedfromWebbTractorpreparatorytotermination of the latter's Caterpillar franchise. Directlyand indirectly, Inland purchasedWebb Tractor assetsvalued at $368,849Webb Tractor's Caterpillar franchise was terminated onJanuary 31, 1967. Inland discontinued its operations inOregon, transferred assets valued at $1,124,000 from thatState,' and commenced operations in central Washingtonon February 1, 1967.6 Inland now maintains operations inthree cities, Yakima, Pasco, and Wenatchee, where it sellsand services the Caterpillar and certain other lines ofmachinery, equipment and attachments' Its headquartersare at Yakima, where it keeps its principal records. All ofInland's statements to customers are sent from Yakima,and about 90 percent thereof are paid at that location. Itsoperational structure is as followsSpitzer, its vicepresident and general manager,isincharge of overalloperations. In addition, there is a general partsmanager,a general service manager, and a general sales managerEach of its three stores has a parts manager, a servicemanager, and a storemanager.8The general sales, parts,and service managers establish the policies governing thevarious branch store managers. Although Spitzer testifiedthat the store service manager and store parts managerare "primarily" responsible to the corresponding generalmanager, it appears from a close reading of his testimonythat they also have some responsibility to the storemanager;andthatalthoughthelatter'sprimeresponsibility is in connection withsales,towhich hedevotes approximately 80 percent of his time, the storemanager,at least inthe case of Wenatchee Store ManagerO'Connell, "is incharge of the store."Immediately before the termination of its franchise,Webb Tractor's total work force was somewhere between110 and 124 employees, of whom 20-odd were employedin the Wenatchee store. When Inland began operations onFebruary 1, 1967, it had a total of 90 or 92 employees. Ofthese, 31 had been transferred from Oregon, about 55were former employees of Webb Tractor and 6 werenewly hiredOf the total, 15 were supervisory employees,of whom 3 were former Webb Tractor employees. One ofthe three, EverettMiller, had been employed by WebbTractor at its Wenatchee store. At the hearing herein, theparties stipulated that immediately prior to February 1,1967,Webb Tractor had in its employ at its Wenatcheestoreapproximately 14 or 15 rank-and-file shop andservice employees in the unit found to be appropriate Itwas further stipulated that when Inland began operationsinWenatchee on that date, it had 10 rank-and-fileemployeesin itsparts and shop departments, consisting of8formermembers of the Webb Tractor Wenatcheebargaining unit,Morrison who had been a supervisor atWenatchee, and 1 employee who had been transferredfrom Inland's Oregon operationThe parties furtherstipulated that such majority of former Webb employeescontinued until February 21, 1967 According to Spitzer'suncontradictedtestimony,therehasbeensomeinterchange of employees among Inland's stores.Following termination of its Caterpillar franchise,Webb Tractor was left with an inventory of usedCaterpillarmachinesandseveralnewCaterpillarmachines, upon which Spitzer placed a valuation of over$1million and $125,000, respectively' Since that timeWebb Tractor, directly and through a subsidiary, hascontinued in business in central Washington, but only atYakima and Ellensburg, where it sells and services usedCaterpillarmachines, the John Deere and certain otherlines of new machinery and Westrac parts.10 It maintainsno facilities at Pasco orWenatchee.However, it hascontinued to service used Caterpillar and other machineryin the Wenatchee area, and its general service managerhas visited the area about once a month. In addition, sinceabout 2 months before the hearing herein, one of itsemployees,who spends about 90 percent of his timetraveling about to collect bills, has also attempted to sellmerchandise inWenatchee. During that 2-month period,Webb Tractor's sales in the Wenatchee area amounted to$10,000, as compared with total gross sales of about $3million inthat area during 1966. Inland's sales in theWenatchee area amounted to $1,600,000 during 1967. TheJohn Deere industrial line of machinery and the Westracparts whichWebb Tractor sells compete to some extentwith the Caterpillar machinery and parts sold by InlandAs of February 1, 1967, Webb Tractor was left withabout 40 employees. In August 1967, when it transferredpart of its John Deere line to its subsidiary, it alsotransferred about half of its employees, and currentlyemploys about 20 employees, including 2 parts and 9service employees at Ellensburg and 4 service employeesat Yakima.bContentions;concludingfindings'Inland was also a dealer in the John Deere line'Theseassets included newmachinery,attachments,parts, tools,fixtures,and furniture Inland had purchased an additional $106,000 in parts soldbyWebb TractortoCaterpillar,but thereafter returned them toCaterpillarpursuant to authorization contained in their agreement'Theseincluded new and used machinery,parts,furniture, fixtures, tools,trucks,and automobiles Inland also had Oregon accounts receivablevalued at$786,000'it is not clear whether Inland's franchise contract with Caterpillar wassigned on that dateor shortlythereafterItsCaterpillarfranchise inOregon was terminatedon February 15, 1967'Inland did not lease WebbTractor's premises at Ellensburg,but merelyplaced two resident servicemen there with service trucks containingsufficient tools and machines to make most repairs in the field from thesevehicles'Spitzer is the store manager at YakimaInland contends that it is not a successor to WebbTractor because it commenced a new operation in centralWashington and did not merely continue Webb Tractor'sformer operation In support of this position, it relies onthe following principal claims: (1) it did not take overWebb Tractor as a going business, but merely purchased,directly and indirectly, a portion of Webb Tractor's assetstosupplement the large quantity of its own assetstransferred from Oregon; (2) its work force differs from'It is not clear from the record whether the new machines had alreadybeen sold or whether the sales were made at a subsequent date"It acquired the Westrac line largely in order to obtain replacementparts at wholesale prices, and sells at retail no more than half its Westracpurchases WEBBTRACTOR AND EQUIPMENT COMPANY233Webb Tractor's because there was an almost completechange in supervisory personnel and a substantial changeinrank-and-file employees after Inland replacedWebbTractor; (3) its operational structure is substantiallydifferent in that whereasWebb Tractor's stores wereindependent operations supervised by the store managers,Inland's stores are integrated with the various storesupervisors responsible only to their respective superiofsbased at its headquarters in Yakima; because of suchintegration as well as the interchange of employees amongitsstores,aunitconfined to its parts and serviceemployees at Wenatchee is not appropriate; and (4) WebbTractor has continued to conduct business in centralWashington in competition with InlandThe successorship issue presented in this proceeding iswhether the employing industry atWenatcheeremainedsubstantially unchanged after February 1, 1967. I find thatitdid.LikeWebb Tractor prior to that date, Inland hascontinued to sell and service Caterpillar and other lines ofmachinery and equipment at Wenatchee; it has done so atthe same premises in Wenatchee as those formerly utilizedbyWebb Tractor; and it hired for its parts and servicedepartments atWenatchee a majority of the employeeswho were formerly in Webb Tractor's Wenatchee unit. Itisnotdecisive that Inland hired fewer than all theWenatchee supervisory and unit employees formerlyemployed by Webb Tractor, and purchased only some ofthe assets owned or formerly owned by Webb Tractor tosupplement its own."Moreover, I reject Inland's contention that a unitconfined to the parts and service employees at itsWenatchee facility is not appropriate The background ofthe unit question is as follows. In February and March1966, petitions for certification were respectively filed byWebb Tractor and by the Union. The former sought anelectioninaunitembracing its shop and serviceemployees at all four stores; the latter urged a unit limitedto such employees at the Wenatchee store. Following ahearing, theRegionalDirector issued a Decision andDirection of Election on April 1, 1966, directing anelection in a unit limited to the Wenatchee store-shop.Webb Tractor did not seek Board review of thatdetermination. The election was held on April 28, 1966,and resulted in 7 ballots for and 8 against the Union. TheUnion then filed- objections to conduct affecting the resultsof the election, as well as unfair labor practice charges,and these were consolidated for hearing before a TrialExaminerAlthoughWebb Tractor contended at thathearing that the unit designated by the Regional Directorwas not appropriate, the Trial Examiner found that theissuewas not relitigable and, withoutmaking anindependent determination on the merits of the issue,adopted the Regional Director's unit determination ascontrolling.Thereafter, the Board affirmed the TrialExaminer's action,12 and in its bargaining order, expresslyfound that,"the appropriate unit" is as follows:All shop department and parts department employeesemployed by Respondent at its Wenatchee, Washington,tractor store-shop, excluding janitors, salesmen, officeclerical employees, professional employees, guards, andsupervisors as defined in the Act."Western Freight Assn,172 NLRB No46, Johnson Ready Mix Co .142 NLRB 437; cf.McGuirevHumbleOil & Refining Co,355 F 2d 352(C A 2)-"The Board adopted the Trial Examiner'sfindings,conclusions andrecommendations"to the extent consistent"with the Board'sDecision andOrder,and did not otherwisereferto his views respecting the unitThat unit is identical with the one designated by theRegional DirectorIfind that there is insufficient evidence in the recordbeforeme to warrant a finding that the Wenatcheestore-shop unit designated in the Board's Decision andOrder is no longer appropriate. In his Decision andDirection of Election, the Regional Director, based onSav-OnDrugs,138NLRB 1032, designated as theappropriate unit theWenatchee store-shop unit ratherthan a division-wideunit inview of several factors: thegeographical separation of the Wenatchee employees fromthose atWebb Tractor's other stores, the substantialauthority of each store manager, the minimal interchangeof employees among the stores, the absence of abargaining history, and the fact that no labor organizationwas seeking to represent the employees on a broaderbasis." Contrary to Inland's contention, I find that therecord fails to establish substantially more interchange ofemployees among its stores since February 1, 1967 thanamongWebb Tractor's stores prior to that date.Similarly, although Inland seeks to minimize the authorityof its store managers, I find that the record does notestablish a substantial difference between their authorityand that given to the store managers by Webb Tractor.And since there is no evidence that the remaining factorsreferred to above have changed, I conclude that theWenatchee store-shop unit designated by the Boardcontinues to be the appropriate unitFinally, the record establishes thatWebb Tractoroperates no facilities inWenatchee, that it sells no newCaterpillarmachinery in that area, and that it does nototherwise compete significantly with Inland in the area Itherefore find thatWebb Tractor cannot be regarded ashaving remained in business as a serious competitor ofInland in theWenatchee area.Accordingly, it isunnecessary to decide whether a finding of successorshipwould be precluded if Webb Tractor were a seriouscompetitor to Inland.InWiley & Sons, Inc v. Livingston,376 U.S. 543, 549,the Supreme Court statedEmployees ..ordinarilydo not take part innegotiationsleadingtoachange in corporateownership The negotiations will ordinarily not concernthewell-being of the employees, whose advantage ordisadvantage,potentiallygreat,willinevitablybeincidental to themainconsiderations. The objectives ofnational labor policy, reflected in established principlesof federal law, require that the rightful prerogative ofowners independently to rearrange their businesses andeven eliminate themselves as employers be balanced bysome protection to the employees from a sudden changein the employment relationship.And inN L R B v. McFarland,306 F.2d 219 (C.A.-10),thecourtstatedthatinascertainingwhether theemploying industry remains unchanged after a change inownership, "we necessarily deal in terms of succession ofemployment, and not succession of employers, i.e. interms of the continued nature of the employment ratherthanthesourceof the employment " Here, thereplacement of Webb Tractor by Inland in the Wenatcheearea resulted in no substantial change in the "nature ofthe employment" I therefore find that the employingindustry atWenatchee remained unchanged after Inlandbegan operations."I take official notice of the Regional Director'sDecision and Directionof Election 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 Inland's notice of the proceeding against WebbTractorAs noted above, Inland representatives made severaltrips to centralWashington after receiving the October 20,1966, letter of intent from Caterpillar Tractor.OnOctober24,1966,Spitzer,Inland'sexecutivevicepresident and general manager, met with Webb for thefirsttime.Thereafter,thetwohadadditionalconversations 2 weeks later,in lateNovember 1966, onDecember 15, 1966, and on December 16, 1966. Althoughinitially,Spitzer was somewhat evasive in his testimony,he finally admitted, and I find, that during December, i.e.,well before Inland commenced operations on February I,1967, Spitzer was told several times by Webb that WebbTractor was having problems with the National LaborRelationsBoard. I further find that in the same month,Spitzerwas told by Morrison,Webb Tractor's partsmanager atWenatchee, that he was probably the cause ofthe union problems at Webb Tractor. By the time Inlandacquired that information, the hearing in the unfair laborpractice proceeding againstWebb Tractor had been heldIfind that such information was sufficient to chargeInlandwith notice of that proceeding. Spitzer testifiedthat he ignored such information because he "felt that itwasWebb's problem and not Inland's." But it is clearthat the problem also concerned Inland.Perma VinylCorp , supra.As the court pointed out in enforcing theorder against the successor in that case," although theBoard changed its position regarding the responsibility ofthe successor subsequent to the latter's purchase of thebusiness, "that was a risk entailed in the purchase "3.Concluding findingsIt is undisputed that Webb Tractor at no time compliedwith theBoard'sOrder of September 11, 1967; that onOctober 16, 1967, the Union requested Inland to bargainwith it as representative of the employees in the abovementioned appropriateWenatcheeunit;and that onNovember 6, 1967, Inland refused. SinceInland is asuccessor charged with notice as found above, I find thatitisresponsible for remedyingWebb Tractor's unlawfulconductPerma Vinvl Corp., supra.Although the remedyinthatcaseconsistedonlyofreinstatementofdiscriminatees, the remedial principle announced thereinapplies equally to the bargaining order here involvedTheAlexanderMilburnCo.,78NLRB 747, cited withapproval by the Board inPerma Vinyl;see alsoCohenBrosFruitCo,166NLRB No. 2, fn. 13, and cf.Ramada Inns, Inc.,171NLRB No. 155."B. The Due Process IssueIt is undisputed that Inland was given, and availed itselfof, the opportunity to resist the allegations contained inthe notice of supplemental hearing. Accordingly, it cannotproperly be claimed, and Inland does not assert, that ithas been deprived of due process of law in that respect.Inland does insist, however, that before it can be heldresponsible for remedying the unfair labor practices foundto have been committed by Webb Tractor, due process oflaw entitles it to the opportunity to resist such findingsthrough presentation of evidence, cross-examination of"U S Pipe & Foundry Co v NLRB B. supra"An order to bargain is,of course,prospective and does not raise theretroactivity problem involved in connectionwith backpayinPerma Vinylwitnesses, and opportunity for argument; that since theRegionalDirector had notice on March 14, 1967 thatInland had begun operation of the Wenatchee facility,"the General Counsel could have joined Inland as a partyto the proceeding against Webb Tractor before the TrialExaminer, who had not yet issued his Decision, or at leastcould have petitioned the Board for a remand to the TrialExaminer after the latter issued his Decision on March 29,1967. Since he did not do so, Inland asserts, it has not"been afforded the right to contest upon the merits thefactualand legal issues in the prior hearings hereininvolvingWebb Tractor & Equipment Company and theprior Board decision therein reported at 167 NLRB No46, all of which were conducted and rendered withoutInland beinga party thereto." Accordingly,it is Inland'sposition that the instant proceeding against it must bedismissed I disagree.In enforcing the Board's Order against the successor inUS Pipe & Foundry v N L.R B., supra,the courtexpressly stated that the successor was not claiming therighttocontest the original complaint against thepredecessor, and hence that thatissuewas not before thecourt. Inland thus correctly states that theUS Pipedecision is not dispositive of the due process herepresented.What I deem to be dispositive at this stage ofthe proceeding is that so far as the record shows, Inlandhas never requested the Board to afford it the opportunityto resist the Decision and Order against Webb Tractor."Of course, prior toPerma Vinyl,which was decided onMay 24, 1967, a bona fide purchaser of a business withknowledge of unfair labor practices by the seller was notheld responsible for remedying the unfair labor practices.Symns Grocer Co ,109 NLRB 346. Accordingly, prior tothat date, there was no reason for Inland to seek suchopportunity, nor was there any reason for the GeneralCounsel to seek the joinder of Inland InPerma Vinyl,theBoard expressly reversedSymnsto the extent that it wasinconsistenttherewith.ButalthoughInlandwaschargeable with notice of thePerma Vinyldecision, it isperhaps arguable that there was nevertheless no reason forInland at that time to have sought to intervene in theunfair labor practice proceeding againstWebb Tractor,18inasmuch as the Trial Examiner did not recommendissuance of a bargaining order againstWebb Tractor.Moreover, it was not necessary that the General Counselrequest joinder of Inland in that proceeding afterPermaVinyl,since the issues of successorship and a successor'sresponsibility are litigable at the compliance stage of thisproceeding.Webb Tractor & Equipment Corp., supra,167NLRB No 46.After issuance of the Board's bargaining order againstWebb Tractor on September 11, 1967, however, Inlandwas on notice that it might now be held responsible as asuccessor toWebb Tractor in a supplemental proceeding.As a potential successor, Inland has been an interestedpartywhich could move to intervene in the Board'sproceedings againstWebb Tractor. And as an intervenor,ithas been able to file a motion for reconsideration,"Inland predicates such notice upona charge filedagainst it on thatdate, alleging among other things that it had refused to hire certainindividuals becausetheyhad testified at the hearing on the complaintagainstWebbTractor TheRegional Director subsequently refused to issuea complaint on that charge because of insufficient supporting evidence."Inland has at no tune indicated in what respect the Board erred in thatDecision andOrder.Indeed, it has not even asserted that the Board erred"That proceeding had already been transferred to, and was pendingbefore,the Board at the tune it decidedPerma Vinyl WEBBTRACTOR AND EQUIPMENT iCOMPANYrehearing or reopening of the record in that proceeding."Since Inland has never filed such a motion,it isdifficultto see how it has been prejudiced. I therefore reject its dueprocess argument.C. The Defective Procedure IssueInland asserts that an employer can be made a party toaproceedingbefore the Board only in the mannerprescribed by the Act, that Section 10(b) of the Act setsforth the procedure to be followed, i.e., a timely chargefollowed by a complaint against the employer; that nocharge or complaint was issued against it; and that acharge is now barred by the 6-month limitation in Section10(b).S0Accordingly, Inland contends that the Notice ofSupplementalHearing,whichInlandlabelsa"complaint," was improperly issued Alternatively, InlandarguesthatthereliefsoughtbytheNoticeofSupplementalHearingamountstoarequestforenforcement against Inland of theBoard'sDecision andOrderagainstWebb Tractor, and that the onlyappropriate forum for an enforcement order is a circuitcourt of appeals. I disagree.All of these contentions were raised and rejected inAlexander Milburn Co.,78 NLRB 747. That case, whichpreceded and was overruled bySymns Grocer Co , supra,has now been restored byPerma Vinyl.It is true that inMilburn,the successor was made a party, following theBoard'sOrder against the predecessor, by a subsequentBoardOrder reopening the record and remanding theproceeding for the purpose of receiving evidence relatingto the matter of successorship and the responsibility ofanyone found to be a successor. Here, on the other hand,the Regional Director proceeded to reopen the proceedingwithout a Board Order. Since this procedure has resultedin no apparent prejudice to Inland, I can see no objectionto it. As already noted, the Board expressly stated in itsDecision and Order against Webb Tractor that the issuesof successorship and of any successor's responsibility, "areissuesmore properly to be decided at the compliance stageof the proceeding." 167 NLRB No. 46, fn. 10.CONCLUSIONS OF LAW1.Respondent Inland is, and sinceFebruary 1, 1967,has been,a successorof Webb Tractor.2.Respondent Inland had notice, at the time itcommenced operations inWenatchee,Washington, onFebruary 1, 1967, of theunfair labor practice proceedingthen pending against WebbTractor.3.Respondent Inland is responsible for remedying theunfair laborpractices found bythe Board to have beencommittedbyWebb Tractor.4.TheWenatchee store-shop unit designated by theBoard inWebb Tractor and EquipmentCo.,167 NLRBNo. 46,continues to be the appropriate unit.RECOMMENDED SUPPLEMENTAL ORDERIt is recommended that Respondent Inland MachineryCo., its officers, agents, successors, and assigns, shall takethe following action which, I find, will effectuate the"See the Board'sRules and Regulations.Series 8, as amended, Secs102.48(d) and 102.29, cfPotter V. Castle Construction Co,355 F 2d 212,2I6(CA 5)."Inland argues that if it was a successor,itbecameone on February 1,1967, that ifitwas obligated to recognizethe Union, its refusaloccurredon November 6, 1967,and that the charge filed on November9, 1967,based on such refusal was withdrawn.235policies of the Act:A. Upon request, bargain collectively, with respect torates of pay, wages, hours of work, and other terms andconditionsof employment, and embodyina signedagreement any understanding reached, with Lodge No.1123,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,astheexclusiverepresentativeof Inland's employees in the followingappropriate unit:All shop department and parts department employeesemployed by Respondent at its Wenatchee, Washington,tractor store-shop, excluding janitors,salesmen,officeclerical employees, professional employees, guards, andsupervisors as defined in the Act.B.PostatitsWenatchee,Washington, place ofbusiness,copiesoftheattachednoticemarked"Appendix."" Copies of said notice, on forms provided bythe Regional Director for Region 19, Seattle, Washington,afterbeingduly signed by a representative of theRespondent,shallbepostedbytheRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken toinsure that said noticesarenot altered, defaced, orcovered by any othermaterial.C.Notify the Regional Director for Region 19, inwriting, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith.""In the event that this Recommended Supplemental Order is adopted bytheBoard, the words"a Supplemental Decision and Order"shallbesubstituted for the words "the Recommended Supplemental Order of aTrial Examiner" in the said notice In the further event that the Board'sOrder is enforced by a decree of a United States Court of Appeals, thewords "a Decree of the United States Court of Appeals Enforcing anOrder"shall be substituted the the words"a Supplemental Decision andOrder ""In the event that this Recommended Supplemental Order be adoptedby the Board,thisprovision shall be modified to read"Notify saidRegional Director,inwriting, within 10 days from the date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Supplemental Order ofa Trial Examiner of the National Labor Relations Boardand in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify ouremployees that:WE WILL, upon request, bargain collectively with.LodgeNo.1123,InternationalAssociationofMachinists and Aerospace Workers, AFL-CIO, as theexclusive representative of all our employees in thefollowing unit with respect to rates of pay, wages, hoursofwork,andothertermsandconditionsofemployment, and embodyina signedagreement anyunderstanding reached. The bargainingunit is-All shop department and parts department employeesemployed by us at our Wenatchee, Washington,tractor store-shop, excluding janitors,salesmen,officeclericalemployees, professional employees, guards,and supervisors as defined in the act.INLAND MACHINERY CO.(Employer)DatedBy(Representative)(Title) 236DECISIONSOF NATIONAL LABOR RELATIONS BOARDThis noticemust remainposted for 60 consecutive daysor compliance with its provisions they may communicatefrom the date of posting and must not be altered, defaced,directlywith the Board'sRegionalOffice,Republicor covered-by any othermaterial.Building,10thFloor,1511ThirdAvenue,Seattle,If employees have any questionconcerningthis noticeWashington 98101, Telephone 583-7473.